Title: Thomas Barclay to the American Commissioners, 13 July 1787
From: Barclay, Thomas
To: American Commissioners


          
            
              Gentlemen
              L’Orient 13th. July 1787
            
            I Do my self the honor to Inclose you the Books of 82 pages Containing All my Accounts respecting my Missions to Morocco, by which you will see that the amount of the Expences attending the Negociation Including the Presents and all the Travelling Charges of Mr. Franks and my self amount to Livres 95179:10.— which sum I shall place to the Debts of the United states.
            The Particulars of the Purchases made, and of the Appropriation of all the Presents, together with an Account of the articles remaining on hand make a part of these Accounts, and I do not know that any thing is left unexplained when I have told you that my reason for leaving the Lawns and Cambricks in the hands of Mr. Champion of this place for Sale, was because the Farmers General wou’d not permit me to Carry them out of the Town by land, Mr. Champion Died suddenly in April last, and at present Nothing is Done nor Can be Done in his affairs, which are all sealed up by the Judges and are likely to remain so some time. I shall Direct the Account of the Goods to be lodged in the hands of Mr. Loreilhe here in order that he may Claim them—
            I annex an Account of Bills Drawn on Mr. Adams amounting to £4645 sterling— £100 of which in Favor of Mr Grand, he writes to me, was never sent forward for Acceptance, in which Case I have promised to Account with him for it and then the Amount will be £4544 Sterling, which supposing the Exchange to be on an average 24 livres the pound Sterling Clear of Negociating fees in Paris, the sum will be 109080 livr. So that upon this Account I shall Remain indebted to the United States (untill I make a Settlement with them, and untill I know what I am to Charge for my Voyage) 13901:11— I have Also some suspicion, that I must have drawn a Bill not Included in this Account but I am Not Certain as most of my papers are at Saint Germains.— M: Adams will be so good as to procure from the Banker who paid the Draughts, an Account of the particulars, and Transmit it to me under Cover to Mr. Jay at New York, Assuring himself that a Final Settlement shall be made to the Intire Satisfaction of Congress, and to that of You Gentlemen
            The Necessity I am under of hastening out to America shoud Not have prevented my waiting on Mr. Adams in London for his

Commands, had not Mr. Jefferson given Me a full Dispensation, on that head, and therefore I know Mr. Adams will Excuse Me
            Before I take leave permit Me to thank you Both for the Many Marks of Esteem and Attention with which You have honor’d Me, and to Request earnestly a Continuance of that Regard which I sincerely Assure you is Very Precious to Gentlemen / Your Most obedient / and obliged servant
            
              Thos Barclay
            
          
          
            This Copy for Mr. Adams having sent one to Mr. Jefferson in Paris
          
         
          ENCLOSURE
          
            
              1785
              
              
              
              Favor
              
              
              From
            
            
              September
              27th
              No:
              1
              Mr: Grand
              120 ″ ″
              }
              Paris
            
            
              ″
              28
              ″
              2
              Mr: Darcel
              100 ″ ″
          
            
            
              ″
              ″
              ″
              3
             
              Mr: Grand
              100 ″ ″
            
            
            
              October
              22nd:
              ″
              4
              Ditto
              200 ″ ″
              
            
            
              November
              3rd:
              ″
              5
              Ditto 
              100 ″ ″
           
            
            
              ″
              ″
              ″
              6
              Ditto 
              100 ″ ″
             
            
            
              ″
              ″
              ″
              7
              Ditto
              100 ″ ″
             
            
            
              ″
              23
              ″
              6
              Ditto
              200 ″ ″
            
            
            
              Decemr:
              1st:
              ″
              9
              Mr: Darcel
              200 ″ ″
            
            
            
              ″
              2nd
              ″
              10
              Ditto 
              200 ″ ″
           
            
            
              ″
              7th:
              ″
              11
              Mr: Grand
              100 ″ ″
           
            
            
              ″
              ″
              ″
              12
              Ditto 
              200 ″ ″
          
            
            
              1786 Jany:
              15
              ″
              13
              Ditto 
              200 ″ ″
            
            
            
              ″    ″
              16
              ″
              14
              Ditto 
              200 ″ ″
           
            
            
              ″  February
              24
              
              A
              Ditto
              100 ″ ″
              
              Bayonne
            
            
              ″ April
              15
              ″
              
              Druilhet & Co
              250 ″ ″
              
              Madrid
            
            
              ″ May
              26
              ″
              
              Lynch & Bellew
              300 ″ ″
              
              Cadiz
            
            
              ″ June
              13
              ″
              
              Mrs: Barclay
              100 ″ ″
              
              Mogadore
            
            
              ″ August
              11
              ″
              
              Lynch & Bellew
              750 ″ ″
              
              D’aralbeyda
            
            
              ″ Decr:
              3rd:
              ″
              
              Druilhet 
              400 ″ ″
              
              Madrid
            
            
              1787. Febry
              10th:
              ″
              
              Francis Picquerez 
              150 ″ ″
              
              Alicante
            
            
              ″     ″
              ″
              ″
              
              Wm: Fredk: Ast
              50 ″ ″
              
              Ditto
            
            
              ″     ″
              ″
              ″
              
              Mrs: Barclay
              
   #Probably this Bill was for £50 only—
100.″ ″
              
              Ditto
            
            
              ″ April
              3rd:
              ″
              
              Lynch & Bellew
              325 ″ ″
              
              Barcelona
            
            
              
              
              
              
              
              £4645 ″ ″ Stg:
              
            
          
         